DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0363319 (Carboneri hereinafter) in view of US 2005/0249618 (Nonaka hereinafter) and further in view of US 2006/0127245 (Ohmi hereinafter) as evidenced by Alumina Reference Sheet (Syalons hereinafter). 
Regarding claim 1, Carboneri teaches a vacuum pump (Figure 3 and ¶ 1) that discloses a motor (Figure 3, Motor 24); and a vacuum pump operably connected to the motor (Vacuum pump 10), the vacuum pump having one or more rotors and one or more stators (Rotors 18a/18b with stator 14 corresponding to each rotor).
Carboneri is silent with respect to the one or more rotors and one or more stators are formed from material selected from the group consisting of aluminum, aluminum alloy or sintered aluminum powder. 
However, Nonaka teaches a vacuum pump that discloses forming the rotors and stators out of an aluminum alloy (¶ 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Carboneri’s rotors and stators with the 
Carboneri is silent with respect to wherein the one or more rotors and one or more stators are treated with a high energy oxidation process selected from the group consisting of plasma electrolytic oxidation, electrolytic plasma oxidation, micro-arc oxidation or spark discharge anodizing.
However, Ohmi teaches a vacuum pump (Figure 1 and Abstract) that discloses treating any surface exposed to the pumped gas/material with plasma oxidation (¶ 50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating process in which the stators and rotors with the teachings of Ohmi to further prevent corrosion from occurring during operation. 
Regarding claim 2, Carboneri’s modified teachings are described above in claim 1 where the combination of Carboneri, Nonaka, and Ohmi would further disclose a plurality of vanes operably connected to the one or more rotors (Carboneri features vanes 22) wherein the plurality of vanes are formed of material selected from the group consisting of aluminum, aluminum alloy or sintered aluminum powder (Per the combination with Nonaka, the rotors being made of aluminum alloy), and wherein the plurality of vanes are treated with a high energy oxidation process selected from the group consisting of plasma electrolytic oxidation, electrolytic plasma oxidation, micro-arc oxidation or spark discharge anodizing (Per the combination with Ohmi, any surface contacting the pumped gas/material will be coated using plasma oxidation).
Regarding claim 4
Regarding claim 5, Carboneri’s modified teachings are described above in claim 1 where the combination of Carboneri, Nonaka, and Ohmi would further disclose an oil tank configured to submerge the vacuum pump in oil during operation (Oil bath 20 is contained around the vacuum pump as seen in Figure 3 and ¶ 46 of Carboneri).
Regarding claim 7, Carboneri teaches a vacuum pump (Figure 3 and ¶ 1) that discloses a vacuum pump (Figure 3, Vacuum pump 10) comprising: a stator having a cylindrical volute with a cylindrical inner wall (Figure 3, Stator 14 has cylindrical volutes for each rotor 18a and 18b), a first end wall and a second end wall (one end wall facing 18a and the second end wall facing 18b); a rotor rotatably disposed within the stator (Rotor 18), said rotor having an outer cylindrical surface (Evident from Figure 3 and rotor 18 with vanes 22); a vane coupled to the rotor and translatably disposed relative to the rotor (Vanes 22 per ¶ 45), said vane having a sealing surface at a radial outer edge of said vane (¶ 45 inherent feature of radial vanes); and a motor operably connected to the vacuum pump (Motor 24).
Carboneri is silent with respect to wherein one or more of the stator, rotor or vane comprises a wear surface comprising aluminum; and wherein the rotor, stator and vane are treated with a high energy oxidation process selected from the group consisting of plasma electrolytic oxidation, electrolytic plasma oxidation, micro-arc oxidation or spark discharge anodizing.
However, Ohmi teaches a vacuum pump (Figure 1 and Abstract) that discloses treating any surface exposed to the pumped gas/material with plasma oxidation to form a wear surface made of aluminum oxide (¶ 50). Ohmi teaches the use of alumina as the wear surface and the material properties of alumina is such that the Vickers Hardness is about 1600 HV per the evidentiary teachings of Syalons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating process in which the stators and rotors with the teachings of Ohmi to further prevent corrosion from occurring during operation.
Carboneri is silent with respect to wherein the rotor, stator or vane are formed from material selected from the group consisting of aluminum, aluminum alloy or sintered aluminum powder. 
However, Nonaka teaches a vacuum pump that discloses forming the rotors and stators out of an aluminum alloy (¶ 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Carboneri’s rotors and stators with the aluminum alloy of Nonaka to improve workability of the material while maintaining a light weight of the components per ¶ 35 of Nonaka.
Regarding claim 8, Carboneri’s modified teachings are described above in claim 7 where the combination of Carboneri, Ohmi, and Nonaka would further disclose an oil pump operatively connected to one of the one or more rotors (Oil pump 21 of Carboneri per ¶ 47).
Regarding claim 9, Carboneri’s modified teachings are described above in claim 7 where the combination of Carboneri, Ohmi, and Nonaka would further disclose an oil tank configured to submerge the vacuum pump in oil during operation (Oil bath 20 is contained around the vacuum pump as seen in Figure 3 and ¶ 46 of Carboneri).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0363319 (Carboneri) in view of US 2005/0249618 (Nonaka) in view of US 2006/0127245 (Ohmi) and further in view of US 2013/0101412 (Mitsuhashi hereinafter). 
Regarding claim 3, Carboneri’s modified teachings are described above in claim 1 where Carboneri further discloses a plurality of vanes operably connected to the one or more rotors (Carboneri features vanes 22 seen in Figure 3).
Carboneri is silent with respect to wherein the plurality of vanes are formed of material selected from the group consisting of untreated polymer, carbon or graphite.
However, Mitsuhashi teaches a vacuum pump that discloses forming the rotary vanes formed from carbon (¶ 272 and 274). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the vanes in Carboneri with the carbon material taught by Mitsuhashi to improve the control of the vanes per ¶ 274 of Mitsuhashi. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0363319 (Carboneri) in view of US 2006/0127245 (Ohmi) as evidenced by Alumina Reference Sheet (Syalons).
Regarding claim 6, Carboneri teaches a vacuum pump (Figure 3 and ¶ 1) that discloses a stator having a cylindrical volute with a cylindrical inner wall (Figure 3, Stator 14 has cylindrical volutes for each rotor 18a and 18b), a first end wall and a second end wall (one end wall facing 18a and the second end wall facing 18b); a rotor rotatably disposed within the stator (Rotor 18), 
Carboneri is silent with respect wherein one or more of the stator, rotor or vane comprises a wear surface comprising aluminum.
However, Ohmi teaches a vacuum pump (Figure 1 and Abstract) that discloses treating any surface exposed to the pumped gas/material with plasma oxidation to form a wear surface made of aluminum oxide (¶ 50). Ohmi teaches the use of alumina as the wear surface and the material properties of alumina is such that the Vickers Hardness is about 1600 HV per the evidentiary teachings of Syalons. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating process in which the stators and rotors with the teachings of Ohmi to further prevent corrosion from occurring during operation

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
The proposed arguments regarding the combination of Carboneri in view of Nonaka and further in view of Ohmi failing disclose a treatment being a wear resistance coating. The combination relies on the aluminum oxide coating taught by Ohmi in ¶ 50. Ohmi teaches that 
The argument that the process of Ohmi is different from the claimed processes has been reviewed and found to not be persuasive. Ohmi in ¶ 50 discloses a plasma oxidation treatment process for applying the aluminum oxide which is being read as plasma electrolytic oxidation and therefore satisfies the claimed subject matter. 
In response to applicant's argument that the Carboneri, Nonaka, and Ohmi references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all three deal with vacuum pumps and in particular the material in which the pumps are made out of or coated with which can be applied to the primary reference of Carboneri. 
Applicant’s arguments regarding the rejections of claims 6 and 7 with the Sasaki reference have been reviewed and found to be persuasive. However, it was found that the Syalons reference added as an evidentiary reference details that alumina has a Vickers Hardness value between 1000 HV and 3000 HV, per the document the value is between 1600 and 1800.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746